Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 1 of 9 Page ID
                                 #:10859




                   EXHIBIT P
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 2 of 9 Page ID
                                          #:10860
              C.S.R. 12553




                        UNITED STATES DISTRICT COURT

         2             CENTRAL DISTRICT OF CALIFORNIA

         3

         4 THE WIMBLEDON FUND, SPC (CLASS                )
           TT),           )
         5                          )
                          PLAINTIFFS,         )
         6                          )
                 VS.                  ) CASE NO.
         7                          ) 2: l 5-CV-6633-CAS-ASJWX

         8                   )
            GRA YBOX LLC; INTEGRATED      )
         9 ADMINISTRATION; EUGENE SCHER, AS )
            TRUSTEE OF BERGSTEIN TRUST; AND )
         10 CASCADE TECHNOLOGIES CORP.,     )
                            )
         11          DEFENDANTS. )

         12

         13

         14

         15

         16            DEPOSITION OF KEITH KELTY, taken on behalf of the

         17 Plaintiff, at 10100 Santa Monica Boulevard, 13th Floor,

         18 Los Angeles, California, commencing at

         19 9:34 a.m., Friday, March 29, 2019, before Sandra Mitchell,

         20 C.S.R. 12553, pursuant to Notice.

         21



032919 KELTY_ROUGH.txt[4/2/2019 3:12:30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 3 of 9 Page ID
                                          #:10861
        14 generally custodians hold the assets in their name. I

        15 don't think SocGen was comfortable with Swartz IP, and

        16 Albert pushed the envelope to make it happen.

        17      Q    If you turn to exhibit seven, please. That's

        18 are two documents that were attached. There are two

        19 document attached to this e-mail to Kia Jam to David

        20 Bergstein, et al. And the first is a letter dated

        21 November 17, 2011 to Keith Wellner.

        22          Have you seen this letter before?

        23      A    Yes, we were referred to this as a side letter.

        24      Q    Okay. When did you first see the side letter?

        25      A    After we were notified of Swartz IP for the


                      THIS IS A ROUGH TRANSCRIPT                       142
                          DO NOT CITE




             first time when we began investigations. It could be

         2 with the information provided to us by Albert. Could be

         3 information we received from elsewhere. I don't know

         4 but I'll say it was after the fact.

         5     Q As of November 2011, Wimbledon Fund was not in

         6 possession of the side letter; correct?

         7     A     I do not think so.

         8     Q And in fact, the next document after the side

         9 letter is the note purchase agreement between Swartz IP

         10 and SocGen, and that's all also an agreement that

         11 Wimbledon Fund didn't discovery until the sometime nin



032919 KELTY_ROUGH.txt[4/2/2019 3:12:30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 4 of 9 Page ID
                                          #:10862
        12 2012?

        13     A    Correct.

        14     Q    As of November 2011 when the directors of

        15 Wimbledon Fund executed the note purchase agreement,

        16 they were not relying on the side Jetter; correct?

        17     A    Correct.

        18     Q They didn't even know a side Jetter existed;

        19 correct?

        20     A    That's correct.

        21     Q    Now if we look at the side letter in the third

        22 bullet point, it says, "upon receipt of 12.5 million

        23 from W. TT. which I assume is Wimbledon Fund T. SIP

        24 agrees to make the following distributions 325,675 to

        25 partners fund and 4,474,325 to or as directed by


                      THIS IS A ROUGH TRANSCRIPT                     143
                          DO NOT CITE




             Pineboard Holdings Inc.

         2         Do you see that?

         3     A    I do.

         4     Q In or around November 2011, do you know if

         5 Swartz IP made any representations that it was going to

         6 use the monies that were received by Wimbledon?

         7     A    Not to the fund.

         8     Q In the note purchase agreement, between Swartz

         9 IP and Wimbledon Fund, there is no use of proceeds



032919 KELTY_ROUGHtxt[4/2/2019 3 12:30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 5 of 9 Page ID
                                          #:10863
         2 Wimbledon Fund the entity that you're representing today

         3 was unaware that over $3 million was paid to a different

         4 Wimbledon called the Partners Fund?

         5     A    That's correct.

         6     Q The lawsuit that you're referenced, where was

         7 that been filed?

         8     A    New York. We're all over the place, so bear

         9 with me. We have four lawsuits total.

        10      Q That lawsuit is ongoing; is that right?

        11      A   Yes.

        12      Q And then the second subparagraph under 3 is

        13 4,474,325 or to as directed by Pineboard Holdings. Are

        14 you aware that at any point between November 2011 and

        15 August 2012, that Wimbledon TT was advised that Swartz

         16 IP was going to send 4,474, 325 to Pineboard?

         17     A    Wimbledon was not advised.

         18     Q    This will be Exhibit 9.

         19           (Exhibit        was marked for

        20            identification by the Court Reporter

        21            and is attached hereto.)

         22 BY MR. WIECHERT:

         23     Q Now you'll notice in earlier dated in August of

         24 2011 which is approximately a couple months before the

         25 execution of the note purchase agreement.


                      THIS IS A ROUGH TRANSCRIPT                      148
                          DO NOT CITE




032919 KELTY _ROUGH.txt[4/2/20193:12 30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 6 of 9 Page ID
                                          #:10864


                    Do you see that?

         2     A     I do.

         3     Q     Do you recall when Wimbledon Fund first started

         4 doing diligence on David Bergstein to find out who he

         5 aws and what he was all about?

         6     A     After November -- September 30, 2012. Or was

         7 August 30, whatever the notice from Mr. Hallac was sent

         8 out about SIP. August 30, I think it was.

         9          Okay.

         10     Q Okay. And excuse me ifl've asked this in a

         11 different way before. I don't want to repetitive. At

         12 the time that the directors Wimbledon executed the note

         13 purchase agreement, that was signed by Kia Jam, they did

         14 not know who Kia Jam was; correct?

         15     A     I don't think so.

         16     Q You think I'm correct?
         17     A     Yes.

         18     Q Yes?
         19     A     I do.

         20     Q So from the standpoint of the directors, if
         21 John Smith had signed, it wouldn't have mattered?

         22     A     Same thing. This same thing, yeah.

         23     Q Okay. There are a number of discovery
         24 responses that were provided to us and they didn't have

         25 verification.


                       THIS IS A ROUGH TRANSCRIPT                     149


032919 KELTY _ROUGH.txt[4/2/2019 3 12 30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 7 of 9 Page ID
                                          #:10865
        23     A     This one.

        24     Q     I want to go down some of the topics and make

        25 sure I covered everything.


                      THIS IS A ROUGH TRANSCRIPT                       151
                          DO NOT CITE




               A    Okay. Did you ever sign a version of this side

         2 letter. We don't have one.

         3     Q    You got what we got.

         4     A     I guess.

         5     Q And so page 7 of the Exhibit 1, deposition

         6 topics. I just want to run down some of these if I

         7 haven't covered them already.

         8          But other than Mr. Jam signing as vice

         9 president on the purchse agreement and notes. What

         10 other facts do you support the notiong that he was the

         11 alter ego of SIP?

         12     A    There is an affidavit that he signed, his own

         13 affidavit. Describing him as an officer of Swartz IP.

         14 There is all the wire transfers some of which he's

         15 involved in by e-mail and actually receiving funds

         16 personally. This is more legal -- I'm not a lawyer but

         17 I'm just talking off top of my head of the it's not like

         18 I made notes for this. But we have our reasons. We

         19 have our legal team has a list of reasons.

         20     Q All right. I'm asking you for what you


032919 KELTY _ROUGHtxt[4/2/2019 3 12:30 PM]
         Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 8 of 9 Page ID
                                          #:10866
        21    understand?

        22      A    Just evidence that I've seen. There is a lot

        23 that points to Mr. Jam being involved in a much larger

        24 way. In fact the fact that he signed the agreement to

        25 me dictates that this fraud or the Swartz IP transaction


                      THIS IS A ROUGH TRANSCRIPT                      152
                          DO NOT CITE




              was caused. Had Mr. Jam not signed the Swartz IP note,

         2 we might not even be here today could be completely

         3 different scenario. And the Swartz IP transaction may

         4 not have never happened.

         5      Q And the sentiment you just expressed.

         6      A    Yes.

         7      Q    If David Bergstein had asked someone else to

         8 sign that document like Frymi Biedak would that have

         9 changed anything?

         10      A   Then it would have been Frymi Biedak that

         11 triggered the fraud.

         12      Q But in terms ever actually going forth with the

         13 note purchase agreement it didn't matter whose name was

         14 on this agreement; correct?

         15      A   Weston directed the directors of the fund to

         16 sign the note purchase agreement. I don't believe that

         17 they knew who the representative of Swartz IP was at the

         18 time.



032919 KELTY_ROUGH.txt[4/2/2019 3 12:30 PM]
        Case 2:15-cv-06633-CAS-SS Document 409-22 Filed 04/10/19 Page 9 of 9 Page ID
                                                      #:10867
        19  Q You've pulled or at least your client has

        20 pulled the bank reports of Deutsche Bank where the two

        21 wires from Wimbledon to Swartz IP totaling the

        22 $17 million went?

        23      A   I was aware of that.

        24      Q Did you pull the signature cards as well.

        25      A   Yes.


                      THIS IS A ROUGH TRANSCRIPT                       153
                          DO NOT CITE




               Q You realize David Bergstein was the sole signer

         2 on this account, correct?

         3     A    From the signature cards I've seen?

         4     Q Yes?
         5     A    Yes.

         6     Q Paragraph 2, all facts supporting or refuting

         7 or relating to the allegations in the complaint that I

         8 fraudulently received $2 million of this NPA proceed for

         9 improper use including personal benefit to Mr. Bergstein

         I 0 and/or Mr. Jam, are you aware that Integrated

         11 Administration spent some monies on trying to develop a

         12 medical billing business?

         13     A    You know they could say what they want. I'm

         14 not aware.

         15     Q    Number 4 is all facts and documents relating to

         16 all due diligence conducte by Wimbledon realting to



032919 KELTY_ROUGH.txt[4/2/20l 93:12:30 PM]
